Citation Nr: 1730640	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to an effective date prior to August 12, 1993, for the award of service connection for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to December 1984.  This matter was last before the Board of Veterans' Appeals (Board) in November 2016, whereupon the Board determined that the Veteran had raised the issue of TDIU during the pendency of the appeal.  As the Veteran's local Regional Office (RO) located in Waco, Texas had not issued a decision regarding the Veteran's claim for TDIU, the Board remanded the issue of TDIU back to the RO, via the RO and Evidence Intake Center located in Janesville, Wisconsin, for adjudication of the TDIU issue.  Following the issuance of a February 2017 supplemental statement of the case in which the claim of TDIU was denied, the case was returned to the Board for its adjudication. 

The issues of an effective date prior to August 12, 1993, for the award of service for the left iliac crest fracture residuals condition and an initial evaluation in excess of 10 percent for the same are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

The Veteran has not been precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 C.F.R. § 4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  Essentially, if a veteran is only service-connected for one disability, that disability must have a rating of 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one of those disabilities must have a rating of 40 percent or more, and the total combined rating of service-connected disabilities must be at least 70 percent.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

From August 12, 1993, the Veteran was service connected for residuals of left iliac crest fracture with moderate osteoarthritis of the left hip with an evaluation of 10 percent.  Thereafter, the Veteran was granted service connection effective July 15, 1997 for left sartorious muscle and left inguinal ligament injury residuals associated with residuals of left iliac crest fracture, with moderate osteoarthritis of the left hip, and was assigned a 10 percent rating.  The total combined rating from July 15, 1997 was 20 percent.  Most recently, the Veteran was granted service connection for chronic low back strain associated with residuals of left iliac crest fracture, with moderate osteoarthritis of the left hip, effective January 15, 2015 with a 20 percent rating.  The total combined rating from January 15, 2015 was 40 percent.  

These rating assignments do not meet the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a) at any time during the pendency of the appeal.  That being said, the Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

After reviewing the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran was precluded from securing substantially gainful work by virtue of his service-connected disabilities.  On the Veteran's formal application for TDIU, submitted on VA Form 21-8940 in January 2017, he indicated that the last time he worked was when he was in the military in December 1984.  He did not mark that he left his last job because of his disability, nor did he mark that he had attempted to obtain employment since he became too disabled to work.  He did indicate that he had six months of bank-computer data processing.  He stated that he had been disabled and unable to work or receive vocational benefits since December 1984, and he asserted that his disabilities, to specifically include major depressive disorder, prevented any employment.  

A review of the Veteran's VA examinations and treatment records during the pendency of the appeal does not show that the Veteran was unable to perform occupational functions and does not suggest that he was unable to secure and maintain substantially gainful employment.   In two letters dated in July and August 1993 respectively, a Dr. G.L. set forth a diagnosis of myositis ossifans, or chronic left hip pain.  He commented that the Veteran reported daily hip pain necessitating the use of chronic anti-inflammatory medication.  Thereafter, in a February 1997 correspondence, a Dr. M.O. stated that the Veteran had been experiencing left hip pain since an in-service injury in August 1984.  According to Dr. M.O., the Veteran was given the diagnosis of chronic hip pain with probable osteoarthritis by numerous medical professionals in the past.  A physical examination revealed no external abnormality and no discomfort to palpation in any region of the hip, as well as full range of motion.  An X-ray examination of the hip was also unremarkable.  Dr. M.O. did not set forth an opinion as to the severity of the condition, remarking only that the Veteran reported that his hip pain caused him a great deal of suffering.  

The Veteran was afforded a VA examination in May 1997 to evaluate the nature and etiology of his left hip condition, at the time not service-connected.  The Veteran reported pain in his left lower pelvis aggravated by physical activity, such that the Veteran had discontinued athletic activities due to the pain.  A corresponding X-ray examination revealed no abnormalities.  The diagnosis was malunion, moderate, avulsion fracture, left anterior superior iliac crest.  

Subsequent VA and private treatment records show that the Veteran continued to receive treatment for his left hip condition.  A February 2000 outpatient record prepared by Dr. M.O. indicates that the Veteran complained of sore bruise pain in the hips aggravated by walking.  He also reported that he would at times lose his balance and feeling in both legs cause him to stumble.  A December 2000 orthopedic consultation with a corresponding X-ray examination showed deformity of the anterior superior iliac spine.  The impression was malunion, fracture, left anterior superior iliac spine, as well as bilateral osteoarthritis of the hips.  A March 2001 outpatient record shows that the Veteran stated that he could not walk more than one to one and a half blocks at a time because of the pain in his hips.  The Veteran apparently requested a motorized wheelchair.  Thereafter, a November 2004 bone scan showed no abnormalities in the left hip. 

The Veteran was afforded a new VA examination to evaluate the nature and severity of his left hip condition in June 2008.  He reported chronic left hip pain which interfered with ambulation and his daily living activities.  He also detailed that he did not participate in any sport activities nor was he working at the time.  A physical examination showed that the Veteran was able to ambulate with a cane.  No tenderness on compression or range of motion was noted by the examiner.  The examiner set forth a diagnosis of subjective left hip pain, and commented that the Veteran was employable.  The examiner further stated that the subjective chronic hip pain was not supported by a prior MRI or the November 2004 bone scan. 

The Veteran's claims file was forwarded to a Dr. M.A.B. in August 2011 for the purposes of providing an independent medical examination and setting forth an opinion regarding the etiology of the left hip condition.  After reviewing the claims file, Dr. M.A.B. found that there was no conclusive evidence to show why the Veteran had pain in his left hip for the last twenty five years.  Dr. M.A.B. further commented that prior radiographic examinations did not show a definitive injury to the left hip.  

The Veteran was afforded yet another VA examination to evaluate the nature and severity of his left hip condition in April 2012.  He reported experiencing chronic left hip pain aggravated by walking and sitting.  After a physical examination and a review of the claims file, the examiner declined to set forth a diagnosis regarding the Veteran's reported symptoms, and referenced the history of negative radiographic examinations in support of this conclusion.  Furthermore, the examiner found that there was no functional loss or impairment of the hip and thigh.  

During a January 2016 VA examination to evaluate the nature and etiology of the left inguinal hernia, the Veteran reported that he began using a cane in 1990s to help relieve the pressure on his hips and also helped with his balance.  After a physical examination, the examiner confirmed a diagnosis of right inguinal hernia associated with the left hip condition.  The examiner then opined that the left inguinal hernia impaired the Veteran's occupational functioning by restricting heavy lifting, prolonged sitting, and prolonged walking.  On a corresponding January 2016 hip examination, the Veteran reported experiencing left hip pain since service.  After a physical examination and a review of the claims file, the examiner set forth diagnoses of bilateral hip osteoarthritis and left hip femoral acetabular impingement syndrome.  The examiner again opined that the left hip condition resulted in occupational impairment in the form of restricted weightbearing, prolonged walking, and prolonged standing.  Finally, on a January 2016 general medical examination the VA examiner found that the Veteran did not have any additional conditions other than the right inguinal hernia and left hip condition that impacted his ability to work. 

The Veteran was most recently afforded a VA examination in March 2017 to evaluate the nature and etiology of his low back disorder.  He reported experiencing low back pain ever since service, with daily pain a six out of ten and increasing to a 10 out of 10 during flare-ups.  According to the Veteran he experienced functional impairment in the form of limited lifting, sitting, standing and walking.  A physical examination revealed abnormal range of motion resulting in less movement than normal, disturbance of locomotion and interference with sitting and standing.  After concluding the physical examination and reviewing the claims file, the examiner set forth a diagnosis of chronic low back strain.  The examiner then opined that the low back strain impaired the Veteran's occupational function by limiting lifting, sitting, standing and walking.  

Upon consideration of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was precluded from securing substantially gainful work by virtue of his service-connected disabilities.  None of the many VA examiners who have evaluated the Veteran for his various disabilities have determined that any of the Veteran's service-connected disabilities precluded substantially gainful employment.  Specifically, the June 2008 examiner determined that the Veteran was employable.  As for the more recent January 2016 hernia and left hip examinations as well as the March 2017 low back examination, each of those examiners found that the Veteran was limited in weight bearing, sitting, standing, and walking; however, none of the explicitly stated that the Veteran would be precluded from securing any employment as a result of this impairment.  The Veteran himself acknowledged on the January 2017 TDIU application that he had not sought employment since leaving the military in December 1984, and he has not set forth any medical evidence that demonstrates that his various service-connected disabilities would preclude substantially gainful employment.  Accordingly, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration is not warranted, and the claim overall must be denied.


ORDER

Entitlement to TDIU is denied. 


REMAND

The Janesville RO and Evidence Intake Center issued a March 2017 rating decision granting an effective date of August 12, 1993 for residuals of left iliac crest fracture with moderate osteroarthritis of the left hip.  In addition, the rating decision reduced the evaluation of the condition from 20 percent as assigned in the March 2016 rating decision to 10 percent.  In his March 2016 notice of disagreement the Veteran indicated that he believed that the effective date of the residuals of left iliac crest fracture condition was December 1984, the point at which he was discharged from service.  He also stated that he was seeking a 100 percent evaluation for the condition.  Accordingly, the March 2017 rating decision does not entail a full grant of the benefits on appeal as the effective date is later than the date sought by the Veteran and the evaluation is less than the 100 percent sought by the Veteran.  The Veteran has indicated as much by submitting a timely March 2017 notice of disagreement with the March 2017 rating decision.  The AOJ has not issued a statement of the case (SOC) which addressed both of these issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran which addresses the issues of an effective date prior to August 12, 1993, for the award of service connection for the left iliac crest fracture residuals condition and an evaluation in excess of 10 percent for the left iliac crest fracture residuals condition.  The Veteran should be given the appropriate opportunity to respond to the SOC.  If, and only if, he perfects the appeal should the case be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


